Citation Nr: 0926945	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  03-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for recurrent syncope with 
loss of consciousness and tongue biting, secondary to 
service-connected major depression with psychotic features.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1979 to June 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The appeal was reopened and 
remanded for additional development in November 2006.

Based on the evidence, the Board finds the Veteran's current 
claim is actually best described as listed on the title page 
of this decision, not as a seizure disorder.  See Clemons v. 
Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per curiam order) 
(holding that, where a Veteran's claim for service connection 
for PTSD was based on symptoms attributable to other 
psychiatric disorders, service connection for those other 
disorders should be considered as well).


FINDINGS OF FACT

The competent medical evidence indicates that recurrent 
syncope with loss of consciousness and tongue biting is 
related to the Veteran's psychiatric disorder.


CONCLUSION OF LAW

Recurrent syncope with loss of consciousness and tongue 
biting is secondary to service-connected major depression 
with psychotic features.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends he is entitled to service connection for 
recurrent syncope.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting the Veteran's claim.  Thus, no further discussion 
of the VCAA is required.

Service Connection for Syncope

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Service 
connection may also be granted for any disability which is 
proximately due to a service-connected disease or injury.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
service-connected injury or disease and the current 
disability.  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom., Epps v. West, 18 S. Ct. 
2348 (1998), Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. § 
3.310(a)-(b)); see also Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

The Veteran's service treatment records show he experienced 
several episodes of feeling faint in service.  He has a long 
post-service history of receiving psychiatric treatment.  
Various psychiatric disorders were diagnosed and eventually 
the Veteran was service-connected for major depression with 
psychotic features.  Eventually,  the Veteran began reporting 
"seizures" with loss of consciousness and tongue biting.  
Several diagnostic tests were performed and no medical 
evidence of a seizure disorder was ever found.  While the 
Veteran may be unable to diagnose a seizure disorder, he is 
competent to report his symptoms of loss of consciousness and 
tongue biting.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The symptoms the Veteran reports do support a medical 
diagnosis of recurrent syncope with loss of consciousness and 
tongue biting.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  A December 2006 VA examiner 
diagnosed recurrent syncope with no evidence of seizure.  The 
Board finds that the Veteran's reports of loss of 
consciousness, together with this medical diagnosis, are 
sufficient evidence that the Veteran currently has recurrent 
syncope.

As the Veteran has a current diagnosis of recurrent syncope, 
the next question is whether this disorder is related to 
service or a service-connected disability.  In January 2009, 
the Board obtained an expert medical opinion on the 
appropriate diagnosis and etiology for the Veteran's claimed 
disorder.  While the neurologist who provided the opinion did 
not find that the Veteran had a seizure disorder, he did find 
that the Veteran's current complaints (characterized by the 
December 2006 VA examiner as syncope) were related to his 
psychiatric disorder.  The Board finds this opinion is 
credible evidence in support of the Veteran's claim, as it is 
based on a thorough review of the Veteran's history and 
provided by an expert in the medical field at issue.  
Resolving the benefit of the doubt in the Veteran's favor, as 
the Veteran's psychiatric disorder is service-connected, the 
Board finds that recurrent syncope with loss of consciousness 
and tongue biting, is related to service-connected major 
depression with psychotic features.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for syncope with 
loss of consciousness and tongue biting is granted.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for syncope, secondary to major depression 
with psychotic features, is granted.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


